Citation Nr: 0922891	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  04-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1996 to November 
2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 decision by the 
RO which, in part, denied service connection for the 
disabilities now at issue on appeal.  The Board remanded the 
appeal for additional development in September 2007.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran is not shown to have a left ankle, right 
foot, neck, or low back disability at present which is 
related to service or any incident there in.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The Veteran does not have a right foot disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The Veteran does not have a neck disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

4.  The Veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

In this case, letters dated in February 2003 and October 2007 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the most recent letter was not sent prior 
to initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, a 
supplemental statement of the case (SSOC) was promulgated in 
February 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that an SOC 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claims for service connection; 
what information and evidence that VA will seek to provide 
and what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to discharge from service, of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The Veteran's service treatment records have been obtained 
and associated with the claims file.  In his substantive 
appeal, received in April 2004, the Veteran indicated that he 
was treated for his disabilities by a private physician since 
his discharge from service, and was requested by the RO to 
provide VA with authorization to obtain the treatment records 
by letter dated in October 2007.  However, the Veteran did 
not respond to the RO's request or provide any additional 
treatment records.  The Veteran was examined by VA during the 
pendency of this appeal and was scheduled to testify at a 
hearing before a member of the Board at the RO in March 2005, 
but failed to appear.  Based on a review of the claims file, 
the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be 
decided herein is available and not part of the claims file.  
See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background & Analysis

The Veteran contends that he injured his left ankle in May 
1998, and his right foot, neck, and low back in November 
2002, and believes that service connection should be 
established for residuals of those injuries.  In his 
substantive appeal, received in April 2004, the Veteran 
reported that he had some physical therapy by a private 
doctor subsequent to service, but that he had to stop because 
his insurance ran out, and that he still had pain in his 
lower back and the arch of his left foot.  

Concerning his alleged post-service medical treatment, the 
Veteran was requested to provide VA with any treatment 
records, hospital reports, or other pertinent information in 
his possession, as well as the names of any health care 
providers who treated him since his discharge from service; 
along with authorization to obtain records from those 
sources, on at least two occasions during the pendency of 
this appeal.  However, the Veteran did not respond to those 
requests or provide any additional evidence, nor did he 
return the requested authorization forms so that VA could 
attempt to assist him in obtaining any pertinent evidence.  
Without the Veteran's cooperation, VA is unable to assist him 
any further in the development of his claim and must rely on 
the current evidence of record in adjudicating his claim.  

The Veteran's service enlistment examination in July 1996 
showed moderate, bilateral pes planus, asymptomatic.  No 
other pertinent abnormalities were noted.  The service 
treatment records showed that the Veteran was treated for a 
left ankle sprain in May 1998, manifested by some swelling, 
tenderness, and decrease motion.  However, x-ray studies at 
that time were negative.  The impression was left ankle 
sprain.  In June 2000, the Veteran was treated for right and 
left foot pain after he stepped in a hole while playing with 
his children.  Other than some pain and tenderness in the 
dorsum of the right foot and heel of the left foot, all 
clinical findings were essentially normal on examination.  
There was no swelling, ecchymosis or erythema and x-ray 
studies of the feet were normal.  The impression was 
contusion of the right foot.  When seen a couple of days 
later, the Veteran reported that his symptoms were improving.  
Other than some mild swelling on the dorsum of the left foot, 
no additional abnormalities were noted.  The Veteran denied 
any left ankle pain and the ligaments were intact.  The 
assessment was foot sprain.  The Veteran was instructed to 
continue applying ice, take Motrin, and to return if his 
symptoms did not improve in a few of days.  The service 
treatment records showed no further complaints, treatment or 
abnormalities referable to any foot or ankle problems during 
service.  

The service records showed that the Veteran was treated for 
neck and back pain the day after his car was rear-ended.  The 
Veteran had some decreased range of motion due to pain and 
some paraspinal tenderness.  There were no neurological 
deficits and step-offs were negative.  The assessment was 
back pain, and the Veteran was placed on light duty for one 
week.  

A treatment record dated in November 2002, indicated that the 
Veteran was evaluated for complaints of neck and low back 
pain of three months duration, and for soreness in the arch 
of his left foot.  On examination, there was no evidence of 
swelling or bruising in the left foot, and no paresthesias or 
weakness associated with his neck and low back complaints.  
The Veteran had full range of motion of the spine, deep 
tendon reflexes were 2+, and muscle strength was 5/5.  The 
assessment was back pain, and the Veteran was prescribed 
Naproxen.  An addendum report a couple of weeks later 
indicated that the Veteran reported right foot pain not left 
foot pain.  

When examined by VA in March 2003, the Veteran reported that 
he sprained his right foot when he stepped in a hole a few 
years earlier, and that he sprained his left ankle several 
times playing basketball, but did not sustain any fractures.  
He reported that he strained his back lifting a heavy object 
two years earlier and was off work for a week at that time.  
He also reported back and neck pain when his car was rear-
ended in 2000.  He reported occasional recurrence of back 
pain since then, but had not missed anytime at work or 
required any bed rest because of any neck or back problems.  
An examination of the Veteran's right foot, left ankle, neck 
and lower back was essentially normal and showed full range 
of motion in all relevant joints, and no functional 
limitation due to pain.  X-ray studies of the right foot, 
left ankle, neck and lumbosacral spine were normal.  There 
was no evidence of fracture or spondylolysis of the 
lumbosacral spine, and no subluxation on flexion or extension 
of the cervical spine with normal neural foramen.  The 
diagnoses included history of left ankle and right foot 
sprain, lumbar strain and whiplash injury to the neck with 
normal examination.  

In the instant case, while the Veteran believes that he has a 
left ankle, right foot, neck and low back disability which is 
related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  While the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  

That is, lay statements may be competent to support a claim 
for service connection by showing the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, 
however, the evidence of record does not demonstrate that the 
Veteran, who is competent to comment on his service symptoms, 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical etiology or causation.  
While the Veteran's contentions have been carefully and 
sympathetically considered, his assertions are outweighed by 
the absence of any objective medical evidence of a current 
disability.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Further, the Court held that pain alone without 
a diagnosed or identifiable underlying malady or condition 
did not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Although the 
Veteran was treated for a left ankle and right foot sprain, 
neck pain and low back strain in service, the evidence of 
record does not demonstrate any current residual disability.  
Inasmuch as there is no evidence of a left ankle, right foot, 
neck or low back disability at present, and no competent 
evidence relating any current claimed disability to service, 
the record affords no basis to grant service connection.  
Brammer, 3 Vet. App. at 223 (1992).  Accordingly, the appeal 
is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a left ankle disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a low back disability is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


